Case: 09-50945     Document: 00511214137          Page: 1    Date Filed: 08/25/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 25, 2010
                                     No. 09-50945
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MARK DAVID MCCARTY,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:09-CR-195-1


Before JONES, Chief Judge, and SMITH and CLEMENT, Circuit Judges.
PER CURIAM:*
        Mark David McCarty has appealed the district court’s order revoking his
supervised release. McCarty contends that the district court violated his right
to due process in failing to enter a written order specifying the evidence it relied
upon in revoking his supervised release and in failing to specify which violations
it relied upon. Because McCarty did not raise these questions in the district
court, this court’s review is for plain error. See United States v. Gonzalez, 250



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50945    Document: 00511214137 Page: 2         Date Filed: 08/25/2010
                                 No. 09-50945

F.3d 923, 930 (5th Cir. 2001); see also Puckett v. United States, 129 S. Ct. 1423,
1429 (2009).
      McCarty admitted the allegations in the petition for warrant or summons
for offender under supervision, and he was given an opportunity to offer
mitigating evidence. See United States v. Holland, 850 F.2d 1048, 1050-51 (5th
Cir. 1988).    He contested only two facts, repayment of the $100 loan and
violation of the cell-phone rule; the remaining allegations, with respect to failure
to make restitution, violation of the prescription-drug rules, and failure to
maintain lawful employment, were not contested. There was no error, plain or
otherwise. See id.
      AFFIRMED.




                                         2